ORDER
PER CURIAM.
Keith Lane (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. The trial court convicted Movant of two counts of first-degree statutory rape, in violation of Section 566.032 RSMo 2000 1, four counts of statutory sodomy, in violation of Section 566.062, two counts of incest, in violation of Section 568.020, and two counts of abuse of a child, in violation of Section 568.060. After finding Movant to be a prior and persistent offender and a predatory sexual offender, the trial court sentenced Movant to: 1) two consecutive terms of life imprisonment on the rape counts, which were to be served consecutively to all other counts; 2) four terms of life imprisonment on the sodomy counts, one of which was to be served consecutively to the sentences for rape and three of which were to be served concurrently with each other; 3) two concurrent ten-year terms of imprisonment on the incest counts; 4) and two concurrent twenty-year terms of imprisonment on the child abuse counts. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Lane, 131 S.W.3d 855 (Mo.App. E.D.2004). Mov-ant thereafter filed his pro se and amended motions, pursuant to Rule 29.15.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.